Title: To James Madison from Thomas Swann, 6 May 1804
From: Swann, Thomas
To: Madison, James



Dear Sir,
Alexa. May 6th. 1804.
Mr. Monroe before he left this Country obtaind a loan of some money from the Bank of Alexa. for which I became his Indorser. He left with me a number of notes to be used from time to time as they should be requird by the Bank. They have been thus used, and they are now all out. What is to be done I know not—the Bank would probably take my own notes with an approvd Indorser, which if nothing better could be done I must submit to. Understanding that you had had some communication with Mr. Deblois of this place concerning this debt, I have taken the liberty of requesting you to inform me whether you know of any appropriation made by Mr. Munroe for this debt, or what prospect of relief I may have for my indoresment [sic]. I proposed to Mr. Deblois that I should give my note and that he should indorse it, but I understood that he declind doing this, unless he was requested by you to do it. The debt now due is $2250. With much respect I am your Obt. Sert
Tho. Swann
